PARKER, Judge.
The sole assignment of error brought forward on this appeal is directed to the court’s acceptance of the verdict as a verdict of guilty of second-degree murder. Appellant contends that the verdict as originally announced by the jury foreman found him guilty of voluntary manslaughter and that the court erred in accepting the verdict of guilty of second-degree murder. There is no merit in this contention.
Dealing with a similar contention in State v. Webb, 265 N.C. 546, 144 S.E. 2d 619, our Supreme Court said:
“A jury has full control of its verdict up until the time it is finally delivered to the court and ordered recorded by
*736the judge. Accordingly, if the foreman makes a mistake in announcing it, he may correct himself or any one of the jurors may correct him. To preclude mistake, the Clerk’s inquiry ‘So say you all?’ is directed to the panel immediately after their spokesman has declared the verdict. State v. Young, 77 N.C. 498. Even if all 12 jurors nod their assent, either the solicitor or counsel for defendant may then and there require that the jury be polled. The dissent of any juror at that time would be effectual. State v. Dow, 246 N.C. 644, 99 S.E. 2d 860; State v. Cephus, 241 N.C. 562, 86 S.E. 2d 70.”
In the present case, as in State v. Webb, supra, the foreman suffered a slip of the tongue which she recognized and immediately corrected. To remove all doubt, the clerk, addressing all of the jurors, then inquired: “So say you all, guilty of murder in the second degree?” The record shows that all jurors then agreed. There was simply no possibility that there was any mistake in this verdict. Had there been any doubt, the defendant had the right to have the jury polled. State v. Best, 280 N.C. 413, 186 S.E. 2d 1.
In the trial and judgment appealed from we find
No error.
Judges Britt and Vaughn concur.